My country has been a Member of the United Nations since 1993. Yet today I address the General Assembly for the first time as the representative of the Republic of North Macedonia. The Prespa agreement entered into force this year, thereby settling a 27-year difference with Greece. That bilateral difference had serious negative implications, in both regional and multilateral settings, becoming regretfully infamous as a difficult and irresolvable problem.
However, today we can see nothing but benefits from settling the difference. We finally have a complete country profile at the United Nations. The name of our country, the Republic of North Macedonia, is followed by the name of our Macedonian language, while the nationality section reads Macedonian/ citizen of the Republic of North Macedonia. We now have exceptionally good relations with Greece. Our bilateral cooperation has advanced. We have therefore contributed to regional stability and to encouraging the development of the Western Balkans.
The Prespa agreement, along with the treaty of friendship with Bulgaria, has accelerated our NATO integration and has helped to eliminate the greatest obstacles towards our European Union accession.
Here I would like to underline our appreciation to the United Nations for the support throughout the settlement process, embodied in the 20-year dedicated and unselfish work and efforts of the Personal Envoy of Secretary-General, Mr. Matthew Nimetz, who worked closely with us to find a solution. We believe that the Prespa agreement is a demonstration of the power of diplomacy and dialogue. It is an instrumental example for the settlement of many other unresolved issues. All problems throughout the world are different and have their specific features, yet dialogue and diplomacy are still the best approaches to their settlement. As leaders of our countries, we owe it to our citizens to work to resolve problems, to maintain peace and to create conditions for development and a better life for all.
I have the honour to address this important body at a time when it is of great importance to reunite in confronting the present and emerging challenges and to recommit to our common values — peace, democracy, human rights, the rule of law and sustainable development. The world is at a crossroads. We therefore need a stronger United Nations to stand and deliver for all and to leave no one behind. A rules-based international order and effective multilateralism, with the central role of the strong and action-oriented United Nations, are necessary in a world of daily uncertainties. Responsible governance, whether at home or in international organizations, requires new skills, as well as multifaceted and diverse, but also bold, approaches and solutions, established on the strong observance of the principles and norms upon which we agreed.
The world continues to struggle with phenomena that transcend borders, which are clearly beyond our individual control. In August, for the first time in its history, Iceland lost a glacier to climate change. A bronze plaque was mounted on a rock in Iceland to commemorate a once seemingly eternal glacier that had been lost to global warming. That should be a global warning for all of us.
Earlier this week, we discussed the urgency of fully implementing our commitments to mitigating climate change. The Climate Action Summit, organized by the Secretary-General on the theme “A race we can win: a race we must win”, has provided us with the opportunity to reaffirm our commitment to the Paris Agreement on Climate Change, expand our ambitions and recognize the impact of climate change on the security and stability of the world and its devastating consequences for human beings.
It also provided an opportunity to mobilize the energy of different stakeholders in the climate change arena and to recognize that our undertaking is of a global nature. But what we all do at home is crucial to our success. In that regard, the nationally determined contributions are key to accelerated climate action. The Republic of North Macedonia has increased its national contributions to the Paris Agreement and has incorporated them as targets in national laws and policies.
On a related issue, we have also debated and are implementing the 2030 Agenda for Sustainable Development and its Sustainable Development Goals (SDGs), which are essential to genuine changes and a sustainable future for all. Achieving the goals of eliminating poverty, as well as reducing inequality and the negative impact of climate change and environmental degradation and all the other important goals and targets, which are all cross-cutting and interlinked, provides vast opportunities for countries and international organizations to act to secure the implementation of the Sustainable Development Goals by 2030. The Government of North Macedonia is fully committed to implementing the 2030 Agenda and is working on the integration of the SDGs into its national strategic documents and local plans.
The report of the Secretary-General on the work of the Organization (A/74/1) outlined the state of affairs in the world and United Nations efforts in that context, providing a clear picture of the successes and failures, as well as the primary concerns and the way forward. The Prespa agreement concluded between my country, now known as North Macedonia, and Greece, is one of the bright spots of the recent past that was rightly mentioned by the Secretary-General. Two years ago, I declared before the Assembly (see A/72/PV.17) our determination to find a solution with Greece over the so-called name issue. We signed the agreement in June 2018 and it entered into force on 14 February. Reaching that milestone required good faith and above all vision; it also required diplomacy, resilience and mutual trust.
The agreement aims to overcome a history of distrust and a difficult relationship by establishing the foundations of a new era — one of friendship and future partnership. We decided to abandon the trenches of the past and turn to new bright perspectives and progress through partnership and collaborative solutions. Our success was not guaranteed. We made it happen together with our Greek colleagues. That is a milestone that should serve as a catalyst for the transformative processes in the Balkans. It can also serve as an example for overcoming difficult deadlocks worldwide.
That compromise has opened the gates for my country and people to reach their long-term goals of becoming a member of NATO and the European Union. On the issue of our NATO membership, we expect to become its thirtieth member in the very near future. I remain confident that the substantial progress we have made on reforms at home, as well as the resolution of outstanding issues with our neighbours, are strong arguments in favour of the European Union opening accession negotiations with the Republic of North Macedonia.
My country is an active partner in the international anti-terrorism coalition and will continue to contribute to the multilateral efforts aimed at combating terrorism and all its related ills. We commend the Secretary-General’s work and commitment in that area; he deserves our full support. In that context, the serious situations in Syria, Yemen, Libya and Afghanistan, as well as the complexities of the Middle East and the grave situations in parts of Africa, deserve our full attention and effective diplomacy.
Yet another challenge facing us today is mass migration. We have been on its front lines for years now and have experienced its impacts at first hand. The migration crisis also serves as a warning to us that we cannot operate in a vacuum. Its duration shows that we cannot rely on the snooze button. Through the United Nations and other regional organizations, we should join our efforts, while through strategic vision, cooperation mechanisms and initiatives we should address the underlying causes, filter out the positive aspects of migration flows and turn the crisis into an opportunity. We are going to be an active collaborator in that process, just as we have been in the past.
Misinformation and disinformation, along with other targeted campaigns, continue to challenge and damage global democratic governance and test the resilience of democracies worldwide. Hybrid threats are a danger for the future of our democracies. We need to pool our resources, streamline our efforts and apply multi-stakeholder approaches to combat those challenges. We should also build on some of the few existing examples of dealing with those challenges. The promotion and protection of human rights, democracy and the rule of law remains one of the core pillars of United Nations values and action. Notwithstanding the existing robust human rights architecture, the gross human rights violations around the globe, along with the widespread impunity and lack of accountability, remind us that there is much to be done nationally, regionally and globally. North Macedonia continues to support all actions aimed at countering the proliferation of weapons of mass destruction and the illegal arms trade and supports all aspects of disarmament efforts.
I also wish the President much success in galvanizing positive energy and debates on a wide array of challenging and divisive issues. He may count on the full support of North Macedonia in his endeavour. The Republic of North Macedonia remains a strong supporter of multilateralism. In today’s fragmented world, we will continue to work with all stakeholders. This is our shared world. We call on Member States to strengthen their efforts to maintain international peace and security. The commitments that we make in the General Assembly echo across the globe. However, it is our actions at home that secure the protection of human rights and the well-being of individuals. Let our actions be true to our commitments so that we can create a better world for all.
